Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145551                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  STEPHEN CRANE,                                                                                         David F. Viviano,
           Petitioner-Appellee,                                                                                      Justices

  v                                                                SC: 145551
                                                                   COA: 301878
                                                                   MI Tax Tribunal: 342138
  DIRECTOR OF ASSESSING FOR THE
  CHARTER TOWNSHIP OF WEST
  BLOOMFIELD, DIRECTOR OF ASSESSING
  FOR THE CHARTER TOWNSHIP OF
  BLOOMFIELD, and UPPER LONG LAKE
  IMPROVEMENT BOARD,
            Respondents-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 19, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
           t0325                                                              Clerk